Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (the “Agreement”) is made as of this ___ day of
____, 2018, by and between OriginClear, Inc., a Nevada corporation (the
“Company”), and the undersigned set forth on the signature page hereto (the
“Subscriber”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is offering up to a 4,000,000 Shares of its Series E
Convertible Preferred Stock (“Shares”), for an aggregate purchase price of an
estimated $1,000,000, subject to the Company’s right to increase the Offering
amount to $2,000,000 in its sole discretion without notice to the investors in
the Offering, as described in the Private Placement Memorandum dated August __,
2018 (the “Private Placement Memorandum”);

 

WHERAEAS, with each share of Series E Preferred Stock purchased, the subscriber
shall receive a warrant to purchase one hundred shares of the Company’s common
stock at a price of $.25 (subject to adjustment as set forth in the Warrant
(“Warrant” and together with the Shares the “Securities”);

 

WHEREAS, the per share Purchase Price of the Series E Preferred Stock is 50% of
the closing price of the publicly traded OCLN Common Stock (“Common Stock”) on
the trading day immediately preceding Issuer’s receipt of investor’s
subscription agreement and payment, with a minimum subscription of $10,000,
subject to the Company’s right to accept subscriptions for less than $10,000, in
its sole discretion.

 

WHEREAS, the offer of the Securities and, if this Agreement is accepted by the
Company, the sale of the Securities, is being made in reliance upon Section
4(a)(2) and Rule 506(c) of Regulation D of the Securities Act.

 

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants hereinafter set forth, and for other good and valuable consideration,
the sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Subscription Procedure.

 

(a) Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
Shares as is set forth upon the signature page hereof at an aggregate purchase
price as set forth on the Signature Page (the “Subscription Funds”). A minimum
of $10,000 of Shares must be purchased by the Purchaser, unless a lower amount
is agreed to by the Company, in its sole discretion.

 

(b)

 

(c) The subscription period will begin as of August __, 2018_, and will
terminate (if the Closing Date has not earlier occurred) on the sooner to occur
of the sale of the Maximum offering Amount (as defined in the Private Placement
Memorandum), at 5:00 PM Pacific Standard Time on December 1, 2018 which may be
extended until December 31, 2018 at the sole discretion of the Company (the
“Termination Date”), unless terminated sooner by the Company in its discretion.
The consummation of the Offering is subject to the satisfaction of a number of
conditions to be further described in the Private Placement Memorandum, one or
more of which conditions may not occur.

 



 

 

 

(d) The Subscriber shall submit to VerifyInvestor.com, a 3rd-party verification
service, all documents and information necessary for VerifyInvestor.com to
affirm Subscriber’s accreditation status.

 

(e) The Subscriber shall pay the Subscription Funds by delivering good funds in
United States Dollars by way of wire transfer of funds to the Company. The wire
transfer instructions are set forth in Exhibit A attached hereto and made a part
hereof. All net proceeds will be immediately available for use by the Company.
subscribers may not revoke their subscriptions, which the Company will accept on
a rolling basis.

 

(f) Upon receipt of the Subscription Funds and acceptance of this Subscription
by the Company, the Company shall take up the Subscription Funds (a “Closing”
and the date of such Closing, the “Closing Date”) and issue to the Subscriber
such number of Shares represented by the amount of the accepted Subscription
Funds.

 

(g) The Subscriber acknowledges that the subscription for Securities hereunder
may be rejected in whole or in part by the Company in its sole discretion and
for any reason, notwithstanding prior receipt by the Subscriber of notice of
acceptance of such subscription. The Company shall have no obligation hereunder
until the Company shall execute and deliver to the Subscriber an executed copy
of this Agreement. If this Agreement is rejected in whole, all funds received
from the Subscriber will be returned without interest or offset, and this
Agreement shall thereafter be of no further force or effect. If this Agreement
is rejected in part, the funds for the rejected portion of this Agreement will
be returned without interest or offset, and this Agreement will continue in full
force and effect to the extent this Agreement was accepted.

 

2. Representations and Covenants of the Subscriber. The Subscriber hereby
represents and warrants to the Company as follows:

 

(a) The Subscriber recognizes that the purchase of the Securities involves a
high degree of risk in that (i) the Company will need additional capital to
operate its business but has no assurance of additional necessary capital; (ii)
an investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Securities; (iii) an investor may not be able to liquidate his
or her investment; (iv) transferability of the Securities is extremely limited;
(v) an investor could sustain the loss of his or her entire investment; and (vi)
the Company is and will be subject to numerous other risks and uncertainties,
including without limitation, significant and material risks relating to the
Company’s business, and the industries, markets and geographic regions in which
the Company will compete, as well as risks associated with the Offering
contained in the Private Placement Memorandum.

 

(b) The Subscriber acknowledges that he or she has prior investment experience,
including without limitation, investments in non-listed and non-registered
securities, or he or she has employed the services of an investment advisor,
attorney and/or accountant to read all of the documents furnished or made
available by the Company to him or her and to all other prospective investors in
the Securities and to evaluate the merits and risks of such an investment on his
or her behalf, and that he or she recognizes the highly speculative nature of
this investment.

 

(c) The Subscriber acknowledges that (i) there are significant restrictions on
the transferability of the Securities, and no assurance can be given when, if
ever, such registration of the the Securities will be filed or declared
effective by the U.S. Securities and Exchange Commission (the “SEC”), and
accordingly, it may not be possible for the Subscriber to liquidate the
Subscriber’s investment in the Company as currently no public market exists;
(ii) no federal or state agency has made any findings as to the fairness of the
terms of the Offering; (iii) any projections or predictions that may have been
made available to the Subscriber are based on estimates, assumptions and
forecasts which may prove to be incorrect; (iv) and no assurance is given that
actual results will correspond with the results contemplated by the various
projections.

 



 2 

 

 

(d) The Subscriber acknowledges receipt and careful review of the Private
Placement Memorandum, including the Certificate of Designation of Rigs, Powers,
Preferences Privileges and Restrictions of the 0% Series E Convertible Preferred
Stock of OriginClear, Inc. and the Common Stock Purchase Warrant and this
Agreement, (collectively, the “Offering Documents”), and hereby represents that
(i) he or she has been furnished or given access by the Company during the
course of this Offering with or to all information regarding the Company and its
financial condition and results of operations which he or she had requested or
desired to know; (ii) that all documents which could be reasonably provided have
been made available for his or her inspection and review; (iii) that he or she
has been afforded the opportunity to ask questions of and receive answers from
duly authorized representatives of the concerning the terms and conditions of
the Offering; and (iv) any additional information which he or she had requested.

 

(e) The Subscriber acknowledges that this Offering may involve tax consequences,
and that the contents of the Offering Documents do not contain tax advice or
information. The Subscriber acknowledges that he or she must retain his or her
own professional advisors to evaluate the tax and other consequences of an
investment in the Securities.

 

(f) The Subscriber represents that the Securities are being purchased for his or
her own account, for investment and not for distribution or resale to others.
The Subscriber agrees that he or she will not sell or otherwise transfer any of
the securities comprising the Securities unless they are registered under the
Act or unless an exemption from such registration is available and, upon the
Company’s request, the Company receives an opinion of counsel reasonably
satisfactory to the Company confirming that an exemption from such registration
is available for such sale or transfer.

 

(g) The Subscriber understands that the Company will review this Agreement and
the results from a third party verification service and the Company reserves the
unrestricted right to reject or limit any subscription and to close the Offering
at any time.

 

(h) The Subscriber hereby represents that the address of the Subscriber
furnished by him or her at the end of this Agreement is the Subscriber’s
principal residence if he or she is an individual or its principal business
address if it is a corporation or other entity.

 

(i) The Subscriber hereby represents that, except as set forth in the Offering
Documents, no representations or warranties have been made to the Subscriber by
the Company or its agents, employees or affiliates and in entering into this
transaction, the Subscriber is not relying on any information, other than that
contained in the Offering Documents and the results of independent investigation
by the Subscriber.

 

(j) The Subscriber, in making the decision to purchase the Securities subscribed
for, has relied upon independent investigations made by it and its purchaser
representatives, if any, and the Subscriber and such representatives, if any,
have prior to any sale to it been given access and the opportunity to examine
all material contracts and documents relating to this Offering and an
opportunity to ask questions of, and to receive answers from, the Company or any
person acting on its behalf concerning the terms and conditions of this
Offering. The Subscriber and its advisors, if any, have been furnished with
access to all materials relating to the business, finances and operation of the
Company and materials relating to the offer and sale of the Securities that have
been requested. The Subscriber and its advisors, if any, have received complete
and satisfactory answers to any such inquiries.

 



 3 

 

 

(k) The Subscriber agrees that he or she will purchase Securities in the
Offering only if his or her intent at such time is to make such purchase for
investment purposes and not with a view toward resale.

 

(l) If the Subscriber is a partnership, corporation, trust or other entity, such
partnership, corporation, trust or other entity further represents and warrants
that: (i) it was not formed for the purpose of investing in the Company; (ii) it
is authorized and otherwise duly qualified to purchase and hold the Securities;
and (iii) that this Agreement has been duly and validly authorized, executed and
delivered and constitutes the legal, binding and enforceable obligation of the
Subscriber.

 

(m) If the Subscriber is not a United States person, such Subscriber hereby
represents that it has satisfied itself as to the full observance of the laws of
his or her jurisdiction in connection with any invitation to subscribe for the
Securities or any use of this Agreement, including (i) the legal requirements
within her or her jurisdiction for the purchase of the Securities; (ii) any
foreign exchange restrictions applicable to such purchase; (iii) any
governmental or other consents that may need to be obtained; and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Securities. Such Subscriber’s
subscription and payment for, and his or her continued beneficial ownership of
the Securities, will not violate any applicable securities laws or other laws of
the Subscriber’s jurisdiction.

 

(n) The Subscriber understands and acknowledges that (i) the Securities are
being offered and sold to Subscriber without registration under the Act in a
private placement that is exempt from the registration provisions of the Act
under Section 4(a)(2) of the Act and (ii) the availability of such exemption
depends in part on, and that the Company will rely upon the accuracy and
truthfulness of, the foregoing representations, and such Subscriber hereby
consents to such reliance.

 

(o) That the Subscriber certifies, under penalty of perjury, (i) that the social
security or Tax Identification Number set forth herein is true, correct and
complete, and (ii) that the Subscriber is not subject to backup withholding
either because the Subscriber has not been notified that the Subscriber is
subject to backup withholding as a result of a failure to report all interest or
dividends, or the Internal Revenue Service has notified the Subscriber that the
Subscriber is no longer subject to backup withholding.

 

(p) The amounts invested by the Subscriber it in the Company in the Offering
were not and are not directly or indirectly derived from activities that
contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by the Office of Foreign Assets Control (“OFAC”) prohibit,
among other things, the engagement in transactions with, and the provision of
services to, certain foreign countries, territories, entities and individuals.
The lists of OFAC prohibited countries, territories, persons and entities can be
found on the OFAC website at http://www.treas.gov/ofac. In addition, the
programs administered by OFAC (the “OFAC Programs”) prohibit dealing with
individuals1 or entities in certain countries regardless of whether such
individuals or entities appear on the OFAC lists;

 

 



 



1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 



 4 

 

 

(q) To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2)
any person controlling or controlled by the Subscriber; (3) if the Subscriber is
a privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. The Subscriber understands and acknowledges that the Company may not
accept any amounts from a prospective investor if such prospective investor
cannot make the representation set forth in the preceding paragraph. The
Subscriber agrees to promptly notify the Company if the Subscriber becomes aware
of any change in the information set forth in these representations. The
Subscriber understands and acknowledges that, by law, the Company may be
obligated to “freeze the account” of the Subscriber, either by prohibiting
additional subscriptions from the Subscriber, declining any redemption requests
and/or segregating the assets in the account in compliance with governmental
regulations, and may also be required to report such action and to disclose the
Subscriber’s identity to OFAC. The Subscriber further acknowledges that the
Company may, by written notice to the Subscriber, suspend the redemption rights,
if any, of the Subscriber if the Company reasonably deems it necessary to do so
to comply with anti-money laundering regulations applicable to the Company, its
Subsidiaries, or any of the Company’s other service providers. These individuals
include specially designated nationals, specially designated narcotics
traffickers and other parties subject to OFAC sanctions and embargo programs;

 

(r) To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2)
any person controlling or controlled by the Subscriber; (3) if the Subscriber is
a privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and

 

(s) If the Subscriber is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Subscriber receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Subscriber represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

(t) No Shorting. The Subscriber, whether in its own capacity or through a
representative, agent or affiliate (i) represents and warrants to the Company
that prior to the purchase of the Shares it has not entered into or effected any
“short sales” of any shares of Common Stock of the Company or any hedging
transaction which establishes a net short position with respect to the shares of
Common Stock of the Company, and (ii) covenants to the Company that for a period
of twelve months from the sale of the Shares it will not enter into or effect,
any “short sales” of any shares of Common Stock of the Company or any hedging
transaction which establishes a net short position with respect to the shares of
Common Stock of the Company.

 

 



 



2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 



 5 

 

 

3. Representations by the Company. The Company represents and warrants to the
Subscriber that:

 

3.1 Due Incorporation, Qualification, etc. The Company (i) is a corporation duly
organized, validly existing, and in current standing under the laws of the state
of Nevada; (ii) has the power and authority to own, lease, and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business, and in good standing as a foreign
corporation in each jurisdiction where the failure to be so qualified or
licensed could reasonably be expected to have a material adverse effect on the
Company.

 

3.2 Authority. The execution, delivery, and performance by the Company of each
transaction document to be executed by the Company and the consummation of the
transactions contemplated by the Offering.

 

3.3 Enforceability. Each transaction document executed, or to be executed under
this Agreement, by the Company has been, or will be upon delivery, duly executed
and delivered by the Company and constitutes, or will constitute upon delivery,
a legal, valid, and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by bankruptcy,
insolvency, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

 

4. Transfer Restrictions; Legends.

 

(a) Restrictions. Each Subscriber understands that:

 

(i) The sale or resale of all or any portion of the Securities has not been and
is not being registered under the Securities Act or any applicable state
securities laws, and all or any portion of the Securities may not be transferred
unless:

 

(A) the Securities are sold pursuant to an effective registration statement
under the Securities Act;

 

(B) the Subscriber shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration;

 

(C) the Securities are sold or transferred to an “affiliate” (as defined in Rule
144) of the Subscriber who agrees to sell or otherwise transfer the Securities
only in accordance with this Section 5(a) and who is an “accredited investor”,
as defined in Rule 501(a) of Regulation D, as amended, under the Securities Act;

 

(D) the Securities are sold pursuant to Rule 144; or

 

(E) the Securities are sold pursuant to Regulation S under the Securities Act
(or a successor rule);

 

and, in each case, the Subscriber shall have delivered to the Company, at the
cost of the Company, a customary opinion of counsel, in form, substance and
scope reasonably acceptable to the Company. Notwithstanding the foregoing or
anything else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 



 6 

 

 

(b) Each certificate representing (i) the Securities and (ii) any other
securities issued in respect of the Securities, upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event, shall
(unless otherwise permitted by the provisions of Section 5(c) below) be stamped
or otherwise imprinted with a legend substantially in the following form (in
addition to any legend required under applicable state securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY
ACCEPTABLE TO IT STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

 

So long as the foregoing legend may remain on any Securities, the Subscriber
consents to the Company making a notation on its records and giving instructions
to any transfer agent with respect to such certificates in order to implement
the restrictions on transfer established in this Section 5.

 

(c) Certificates evidencing Securities shall not be required to contain the
legend set forth in Section 5(b) above or any other legend (i) while a
registration statement covering the resale of such Securities is effective under
the 1933 Act, (ii) following any sale of such Securities pursuant to Rule 144
(assuming the transferor is not an affiliate of the Company), (iii) if such
Securities are eligible to be sold, assigned or transferred under Rule 144
(provided that a Subscriber provides the Company with reasonable assurances that
such Securities are eligible for sale, assignment or transfer under Rule 144
which shall not include an opinion of counsel), (iv) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that such
Subscriber provides the Company with an opinion of counsel to such Subscriber,
at the cost of the Company and in a generally acceptable form, to the effect
that such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or (v) if
such legend is not required under applicable requirements of the Securities Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than five (5) Business Days following the
delivery by a Subscriber to the Company or the transfer agent (with notice to
the Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from such Subscriber as may be required above in this
Section 5(c), as directed by such Subscriber, either: (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program, credit the aggregate number of shares of Common Stock to which
such Subscriber shall be entitled to such Subscriber’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to such Subscriber, a certificate representing such Securities that is free from
all restrictive and other legends, registered in the name of such Subscriber or
its designee.

 



 7 

 

 

5. Conditions to Closing.

 

(a) The obligation of each Subscriber hereunder to purchase the Securities at
the Closing is subject to the satisfaction, at or before the applicable Closing
Date, of each of the following conditions, provided that these conditions are
for each Subscriber’s sole benefit and may be waived by such Subscriber at any
time in its sole discretion by providing the Company with prior written notice
thereof:

 

(i) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct in all
material respects as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. Such Subscriber shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Subscriber in the form reasonably acceptable to
such Subscriber;

 

(ii) The Company shall have duly executed and delivered to such Subscriber each
of the Offering Documents;

 

(iii) Such Subscriber shall have received the opinion of the Company’s counsel,
dated as of the Closing Date, in the form reasonably acceptable to such
Subscriber;

 

(iv) Since the date of first execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect;

 

(v) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Offering Documents;

 

(vi) The Company shall have delivered to such Subscriber such other documents,
instruments or certificates relating to the transactions contemplated by this
Agreement as such Subscriber or its counsel may reasonably request; and

 

(b) The obligations of the Company to effect the transactions contemplated by
this Agreement with each Subscriber are subject to the fulfillment at or prior
to each Closing Date of the conditions listed below:

 

(i) The representations and warranties made by such Subscriber in Section 2
shall be true and correct in all material respects at the time of Closing as if
made on and as of such date; and

 

(ii) All corporate and other proceedings required to be undertaken by such
Subscriber in connection with the transactions contemplated hereby shall have
occurred and all documents and instruments incident to such proceedings shall be
reasonably satisfactory in substance and form to the Company.

 



 8 

 

 

6. Miscellaneous.

 

(a) Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, addressed to the Company, at OriginClear, Inc., 1901 525 S. Hewitt
Street, Los Angeles, California 90013, Attention: T. Riggs Eckelberry, Chief
Executive Officer, with a copy to (which shall not constitute notice) Sichenzia
Ross Ference Kesner LLP, 1185 Avenue of the Americas, 37th Floor, New York, NY
10036, Attention: Gregory Sichenzia, Esq., or addressed to the Subscriber at the
address indicated on the signature page of this Agreement. Notices shall be
deemed to have been given three (3) business days after the date of mailing,
except notices of change of address, which shall be deemed to have been given
when received.

 

(b) All modifications, amendments or waivers to this Agreement shall require the
written consent of both the Company and a majority-in-interest of the
Subscribers (based on the number of Shares purchased hereunder).

 

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective heirs, legal representatives, successors and
assigns. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.

 

(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without giving effect to the conflict of law
provisions thereof, and the parties hereto irrevocably submit to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, or, if jurisdiction in such court is lacking, the Supreme Court of the
State of New York, New York County, in respect of any dispute or matter arising
out of or connected with this Agreement.

 

(e) This Agreement may be executed in counterparts. It shall not be binding upon
the Company unless and until it is accepted by the Company. Upon the execution
and delivery of this Agreement by the Subscriber, this Agreement shall become a
binding obligation of the Subscriber with respect to the purchase of Securities
as herein provided; subject, however, to the right hereby reserved to the
Company to enter into the same agreements with other subscribers and to add
and/or to delete other persons as subscribers. This Agreement may be executed
and delivered by facsimile.

 

(f) Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the plural form of names,
defined terms, nouns and pronouns shall include the singular and vice-versa.

 

(g) The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

(h) It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 

(i) The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

(j) Each party hereto covenants and agrees that the representations and
warranties of such party contained in this Agreement shall survive the Closing.
Each Subscriber shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

(k) Reserved.

 

(l) Independent Nature of Subscribers. The obligations of each Subscriber under
this Agreement or other transaction document are several and not joint with the
obligations of any other Subscriber, and no Subscriber shall be responsible in
any way for the performance of the obligations of any other Subscriber under
this Agreement or any other transaction document. Each Subscriber shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder. The decision of each Subscriber to purchase the Securities
pursuant to this Agreement has been made by such Subscriber independently of any
other Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein or in
any other transaction document, and no action taken by any Subscriber pursuant
hereto or thereto, shall be deemed to constitute the Subscribers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Subscribers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Except as otherwise provided in this Agreement or any other
transaction document, each Subscriber shall be entitled to independently protect
and enforce its rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Subscriber to
be joined as an additional party in any proceeding for such purpose. Each
Subscriber has been represented by its own separate legal counsel in connection
with the transactions contemplated hereby and acknowledge and understand that
Homeier Law PC has served as counsel to the Company only.

 

[-signature page follows-]

 

 9 

 

 

IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement as
of the date written below.

 

No. of Shares to be Purchased ____________________________________         Total
Share Purchase Price ($) $___________________________________         Number of
Warrants to  be issued: ____________________________________  

 

            Signature   Signature (if purchasing jointly)                      
  Name Typed or Printed   Name Typed or Printed                         Title
(if Subscriber is an Entity)   Title (if Subscriber is an Entity)              
          Entity Name (if applicable)   Entity Name (if applicable              
          Address   Address                         City, State and Zip Code  
City, State and Zip Code                         Telephone-Business  
Telephone-Business                         Telephone-Residence  
Telephone-Residence                         Facsimile-Business  
Facsimile-Business                         Facsimile-Residence  
Facsimile-Residence                         Tax ID # or Social Security #   Tax
ID # or Social Security #  

 

Name in which securities should be issued: ______________________

 

Manner in which title is to be held: (check only one)

 



☐ Individual Ownership           Joint Subscription:   Entity ☐ CommSharey
Property   ☐ Partnership ☐ Joint Tenant with Right of Survivorship (JTWRS)  
☐ Company ☐ Tenants in Common (TIC)   ☐ Self-Directed Retirement Account
☐ Tenants by Entirety (TBE)   ☐ Trust (If Securities are being subscribed for as
a joint
  ☐ Other_________________________ subscription, both parties must sign.)  
(Entities must complete Cert. of Signatory)

 

 10 

 

 

This Subscription Agreement is agreed to and accepted as of ________________,
2018.

 

  OriginClear, Inc.         By:     Name:  T. Riggs Eckelberry   Title: Chief
Executive Officer

 

 11 

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if the Securities are

being subscribed for by an entity)

 

 

I,_____________________, am the _________________________ of
_________________________________ (the “Entity”). 

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Securities, and certify further that the Subscription Agreement has been duly
and validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2018

 

    (Signature)

 

 12 

 



 

EXHIBIT A - WIRE INSTRUCTIONS

 

 

 

 

 

 

 

 



 

